Exhibit 10.13

 

Amendment No. 1 to the Employment Agreement

 

Reference is made to the Employment Agreement, made and entered into as of March
18, 2002 between American Seafoods Group LLC and Brad Bodenman (the “Employment
Agreement”).

 

The parties hereto agree that the Employment Agreement is hereby amended as
follows, effective as of March 25, 2005:

 

Section 3(b) of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

 

“3. Compensation.

 

(b) Bonus. In addition to Base Salary, Executive may receive an annual bonus of
an amount to be determined by the Board in its sole discretion, taking into
consideration individual and corporate performance. Further, Executive shall be
entitled to receive with respect to each fiscal year during the Employment Term
a nondiscretionary bonus if the EBITDA (as defined on Schedule I hereto) of
Parent and its subsidiaries in such fiscal year exceeds certain targets. The
amount and calculation of such bonus are described with particularity on
Schedule I hereto. In no event will (i) the nondiscretionary bonus be payable if
at the time of payment or at any time during the year of measurement the Company
was in default under any credit agreement relating to indebtedness for borrowed
money or (ii) the annual bonus (including discretionary and nondiscretionary
portions thereof) in any year exceed 300% of Executive’s Base Salary. The annual
bonus with respect to any year, if any, shall be paid within 30 days after the
receipt by the Board of audited financial statements for Parent and its
subsidiaries for the pertinent year.”

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of March 29,
2005.

 

AMERICAN SEAFOODS GROUP LLC: By:   /s/    BERNT O. BODAL          Name:   Bernt
O. Bodal Title:   Chairman and Chief Executive Officer

 

EXECUTIVE:

/s/    BRAD BODENMAN

Brad Bodenman